CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Guggenheim China Real Estate ETF Guggenheim China Small Cap ETF Guggenheim Frontier Markets ETF Guggenheim International Multi-Asset Income ETF Guggenheim Shipping ETF Guggenheim Timber ETF Supplement to the currently effective Prospectus and Statement of Additional Information (“SAI”) for the above-listed Funds dated September 28, 2012: Effective immediately, the shares of Guggenheim Canadian Energy Income ETF (the “Fund”) are offered through a different Prospectus and SAI and are no longer offered through this Prospectus and SAI.All references to the Fund are hereby deleted from this Prospectus and SAI. Claymore Exchange-Traded Fund Trust 2 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference July 19, 2013 ETF-PRO-T2CMBO-SUP
